Title: From George Washington to General Henry Clinton, 4 September 1779
From: Washington, George
To: Clinton, Henry


        
          Sir
          Head Quarters [West Point] 4th Septr 1779.
        
        I have the honor of taking the earliest opportunity to transmit your Excellency two letters from Major Genl Phillips and one from Major General Baron de Reidisel which came inclosed to me from Major

General Phillips. I have the honor to be with due respect Your Excellency’s most obt Sert
        
          Go: Washington
        
        
          P.S. I take the liberty to inclose a Letter for Cornet Fitzhugh, which if there is nothing improper in it, you will be pleased to have delivered.
        
      